Citation Nr: 0200742	
Decision Date: 01/22/02    Archive Date: 02/05/02

DOCKET NO.  96-50 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from December 
1967 to December 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  


REMAND

During the pendency of the appellant's appeal, The Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp.2001)) (VCAA) became law.  VA 
issued regulations to implement the VCAA in August 2001.  66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA" "66 Fed. Reg. 45,629.  
Accordingly, in general, where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The RO has not yet considered the veteran's claim in the 
context of the new law.  Nor has the veteran had an 
opportunity to litigate his claim in that context.  It is 
noted that the most recent VA outpatient treatment records in 
the file are dated in October 2000.  The veteran's 
representative has indicated in his written argument dated in 
January 2002, that the veteran is being seen for treatment as 
an outpatient and is being prescribed several medications.  
In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466- 67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
these treatment records because they might contain diagnostic 
studies and other conclusions that might be determinative in 
the disposition of this claim.  In addition, it is noted that 
during the November 1998 VA examination, it was reported that 
the veteran had retired from the railroad on disability since 
November 1998.  Records regarding the disability award have 
not been associated with the record.  When VA is put on 
notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  In addition, the newly defined duty to assist 
includes obtaining medical records, particularly when the VA 
is put on notice as to their possible existence and 
relevance.  (VCAA).  

The representative reported that the Global Assessment of 
Function of 50 which was found on the most recent VA 
examination, contemplated the veteran's inability to hold a 
job.  An opinion regarding the veteran's employability in 
relation to his service-connected PTSD has not been rendered.  

The veteran was examined for disability evaluation by VA in 
January 2001.  At that time, the examiner found two Axis I 
diagnoses--post-traumatic stress disorder, chronic, and, 
depressive disorder.  In order to ensure the veteran due 
process of law in light of VCAA, and to avoid the possibility 
of prejudice, the Board will remand the matter to the RO.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied. That action should include, among other 
things, making reasonable efforts to obtain updated records 
of any treatment the veteran may have received for PTSD at a 
VA facility since October 2000, which is the must recent date 
of records currently in the file.  The action should also 
include providing the veteran another medical examination. 38 
C.F.R. § 19.9 (2001).

This case is REMANDED to the RO for the following actions:



1.  The RO should comply with the notice 
and duty to assist provisions of the 
Veterans Claims Assistance of Act of 
2000.  The RO must request that the 
veteran identify the names, addresses and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
provided treatment for his PTSD since 
October 2000.  With any necessary 
authorizations from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Of particular interest are any records 
generated due to the award of disability 
benefits from the railroad.  If the RO is 
unable to obtain any identified records, 
the RO must identify to the veteran which 
records were unobtainable, describe to 
the veteran the efforts which were made 
in an attempt to secure the records, and 
the RO must describe any further action 
to be taken by VA with respect to the 
claim.  Copies of all correspondence to 
the veteran must be sent to the veteran's 
representative.  

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran undergo a 
psychiatric examination for purposes of 
assessing the current severity of his 
PTSD.  

The examiner should be asked to enter a 
complete multiaxial evaluation, including 
a score on the Global Assessment of 
Functioning (GAF) Scale on Axis V, along 
with an explanation of the significance 
of the assigned score.  The examiner 
should state an opinion as to the degree 
of industrial inadaptability due to the 
veteran's service-connected PTSD.  If 
employment is not feasible due solely to 
the service-connected disability, the 
examiner should so state.  The examiner 
should discuss social impairment due to 
the service-connected PTSD, as it affects 
industrial adaptability.

All necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail.  A social, educational and work 
history should be obtained.  The claims 
folder must be made available to the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.

The findings of the examiner must address 
the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment due 
to PTSD.  

The examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
extent to which the veteran's service-
connected PTSD, exclusive of any other 
disability, interferes with his ability 
to establish and maintain relationships, 
and causes any reduction in his 
initiative, efficiency, flexibility, and 
reliability levels.

A complete rationale must be given for 
all opinions and conclusions expressed.

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2001); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

5.  Then, the RO should readjudicate the 
issue on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
and the appellant's representative, if 
any, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.




By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



